PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/784,329
Filing Date: 16 Oct 2017
Appellant(s): Guyuron, Bahman



__________________
M. David Galin (41,767)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/4/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/13/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

A. Rejection of claims 1, 2, 3, 6, 9, 11, and 18-20 under 35 U.S.C. § 103
Claims 1 and 11
Appellant argues that Janis provides no teaching or suggestion curing the deficiencies of Guyuron, Shevel, and Cohen. The Appellant alleges that the Janis reference only teaches that there is a relationship between blood vessels and nerves in the head and does not reasonably teach actively using the determined blood vessel/nerve relationships as part of a treatment technique. Further, the Appellant argues that the uses of the anatomical relationship as discussed by Janis are speculative.
The Examiner disagrees with the Appellant’s characterization of the Janis reference. Regarding Appellant’s arguments that the discussion of Janis is completely speculative, the Appellant is reminded “A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention” (MPEP 2121(III)). The Examiner submits that the discussion of Janis (Duplex ultrasound or high-resolution magnetic resonance imaging might allow us to ascertain these relationships in vivo and also allow for dynamic study of their interaction during facial animation (Pg. 1426, Col 2, ¶3)) is enabling to one of ordinary skill in the art for determining the relationship of the artery and nerve, in vivo, using ultrasound, and as such the use of the Janis reference as determining the artery/nerve relationship in vivo is appropriate.
Appellant continues to argue that the reference does not propose the use of the anatomical relationship as a part of a treatment technique. The Examiner disagrees. Janis explicitly states “The auriculotemporal nerve–superficial temporal artery relationship has been implicated as a trigger point for migraine headaches. In 34.0 percent of the cranial halves investigated in this study, there was found to be a direct relationship between this artery and nerve. Because of the anatomical location of this relationship, which was always found to be in the soft tissues in the temple region, it would be readily amenable to surgical treatment through ligation of the artery (proximal and distal) through a small incision within the temporal hairline. This is suggested as a possible new procedure to induce migraine cure in patients with refractory migraines in whom the high temple region is felt to be a trigger point.” (Pg. 1424, Col 2, Discussion). The location of compression (“trigger point”) is determined based on the intertwining of the nerve and artery (“The anatomical details revealed in this investigation demonstrate that the auriculotemporal nerve has a potential compression site when it has a relationship with the superficial temporal artery. This relationship is demonstrated to be very intimate when present; at some sites, there is a helical intertwining of the nerve around the artery. With some patients complaining of symptoms generating from this region, it stands to reason that this may represent a peripheral trigger point that has gone undescribed. This may also represent a reason for failure of prior treatment in some patients”) (Pg. 1425, Col 1, ¶ 1). Contrary to the Appellants assertion, Janis does explicitly disclose that the location of the intertwining nerve and blood vessel are the trigger points for a migraine headache.
Appellant argues that the Janis references does not reasonably suggest “using a predetermined proximity of the nerve and artery for the treatment migraine headaches”. The Examiner disagrees. Janis suggests determining the relationship of a nerve and artery in vivo using ultrasound (Pg. 1426, Col 2, ¶ 3), that an intimate (i.e. close proximity) relationship between the nerve and artery is indicative of a trigger point for migraine headaches (Pg. 1425, Col 1, ¶ 1), and that the migraine headaches can be treated by surgical ligation (i.e. closing the artery) (Pg. 1424, Col 2, Discussion). The target area that should be treated is around the trigger site (Pg. 1424, Col 2, Discussion) (PG. 1427, Col 1, Conclusion) (“In some cases, this was a brief intersection, whereas in others, the relationship was a series of intertwining loops around each other. It is proposed that this nerve may serve as a trigger point for migraine headaches in some patients and that ligation of the superficial temporal artery proximal and distal to this intersecting region may give full decompression in these patients). “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)” (MPEP 2123(I)). One of ordinary skill in the art to recognize that the intertwining (i.e. a predetermined proximity) of the nerve and artery represents a trigger site, and that the trigger sites are the locations that should be surgically treated to cure the migraine. Janis at least implies identifying the relationship before 
One of ordinary skill looking at Janis would recognize that the trigger point for the migraine are caused by the artery and nerve being in a predetermined proximity, that ultrasound can be used in vivo identify the relationship between the nerve and artery, and that surgical treatment can be performed at the trigger point in order to treat the cause of the migraines. Therefore, the combination of references reasonably teaches the claimed headache treatment, and the rejections of claims 1 and 11 should be sustained. 

Claim 2
Claim 2 depends from independent claim 1. The rejection of claim 2 should be sustained for substantially the same reasons as discussed above. 

Claim 3 
Claim 3 depends from independent claim 1. The rejection of claim 2 should be sustained for substantially the same reasons as discussed above.

Claim 6 
Claim 6 depends from independent claim 1. The rejection of claim 2 should be sustained for substantially the same reasons as discussed above. 

Claim 9 
Claim 9 depends from independent claim 1. The rejection of claim 2 should be sustained for substantially the same reasons as discussed above. 


Claim 18 
Claim 18 depends from independent claim 1. The rejection of claim 2 should be sustained for substantially the same reasons as discussed above.

Claim 19 
Claim 19 depends from independent claim 1. The rejection of claim 2 should be sustained for substantially the same reasons as discussed above.

Claim 20 
Claim 20 depends from independent claim 11. The rejection of claim 20 should be sustained for substantially the same reasons as discussed above.

B. Rejection of claims 13, 15, and 21 under 35 U.S.C § 103

Claim 13
Claim 13 depends from independent claim 1. The rejection of claim 2 should be sustained for substantially the same reasons as discussed above.

Claim 15
Claim 15 depends from independent claim 13. The rejection of claim 15 should be sustained for substantially the same reasons as discussed above.

Claim 21
Claim 21 depends from independent claim 13. The rejection of claim 21 should be sustained for substantially the same reasons as discussed above.



C. Rejection of claims 14 under 35 U.S.C § 103

Claim 14
Claim 14 depends from independent claim 13. The rejection of claim 14 should be sustained for substantially the same reasons as discussed above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SEAN D MATTSON/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        
Conferees:
/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793       

/BRANDY A ZUKANOVICH/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                         



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.